MEMORANDUM **
Sergio Gonzalez-Martinez appeals the sentence imposed following his guilty plea conviction to one count of illegal reentry after deportation, in violation of 8 U.S.C. §§ 1326(a) and (b)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because Gonzalez-Martinez was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.